Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 1 of 11 Page ID #140




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

NIRIN WALLS, #R49110,                         )
                                              )
                     Plaintiff,               )
                                              )
       vs.                                    )      Case No. 3:21-cv-00742-NJR
                                              )
MICHAEL BEDNARZ,                              )
VENERIO SANTOS,                               )
LANA NALEWAJKA,                               )
LIEUTENANT GROTTE,                            )
HODGE,                                        )
HANK,                                         )
KOURTNEY HALLMEYER,                           )
TERRY DEAN,                                   )
BRENNAN, and                                  )
RN SARAH,                                     )
                                              )
                     Defendants.              )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Nirin Walls, an inmate in the custody of the Illinois Department of

Corrections, filed this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights at Centralia Correctional Center (“Centralia”). The Complaint is now

before the Court for preliminary review under 28 U.S.C. § 1915A, which requires the

Court to screen prisoner Complaints to filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of a Complaint that is legally frivolous, malicious, fails to state a

claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).




                                             1
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 2 of 11 Page ID #141




                                    THE COMPLAINT

      Walls makes the following allegations in the Complaint (Doc. 1): Walls was

diagnosed with schizophrenia as a child and has seizures that can be prevented by

prescription medication. When he was evaluated at Galesburg Correctional Center in

October 2018, he was prescribed Depakote to be administered daily by a nurse. After his

transfer to Centralia, Walls was evaluated by Dr. Venerio Santos, and his prescription

medication was changed from Depakote to Dilantin. He was given a thirty-day supply of

Dilantin to be administered on his own. He objected to the change in his medication, told

Dr. Santos he preferred Depakote, and expressed concern that he would not take his

medication daily due to his lack of focus. Dr. Santos ignored his concerns.

      At the time Dr. Santos changed Walls’s prescription medication, he had not

suffered a seizure in over a year. While on Dilantin, he began having seizures in

September 2019. Blood work showed a low level of Dilantin in his system, but Dr. Santos

refused to order that his medication be administered by a nurse. He had seizures in

November 2019 and February 2020. After each seizure, he expressed his concerns to Dr.

Santos that the Dilantin was not working as well as the Depokate and he was not mentally

stable enough to take medication on his own. He requested that his medication be

administered by a nurse. Dr. Santos ignored his requests.

      In April 2020, Walls suffered three or four seizures. At that time, he did not have

a cellmate and had been without his medication for approximately ten days. Prior to

having the seizure, Walls told Nurses Terry Dean and Sarah that he was out of his anti-

seizure prescription medication. Neither nurse took any action to assure that Walls

                                            2
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 3 of 11 Page ID #142




received his medication or to alert security that he needed a cellmate. During the time

that Walls did not have a cellmate, he suffered three or four seizures and was unable to

summon anyone for help. He laid on the cell floor for hours before he was able to alert

prison officials. Correctional Officer (“C/O”) Hodge did not conduct rounds every thirty

minutes. Walls told Dr. Santos that he needed a cellmate or an accommodation pursuant

to the Americans with Disabilities Act (a personal inmate assigned to him), but Dr. Santos

refused. He was without a cellmate for 78 days.

       On one occasion, Walls notified C/O Hodge after he suffered a seizure that he had

fallen and hurt his head, neck, and back. C/O Hodge summoned Lieutenant Grotte and

medical staff. When Lieutenant Grotte and Nurse Brennan arrived, Walls told them that

he had a seizure, fell, and hurt his head, neck, and back. He also told them he was unable

to feel his legs or walk. Nurse Brennan instructed Lieutenant Grotte and C/O Hodge to

place Walls in a wheelchair without applying a neck brace or taking any other

precautions for his injuries. On their first attempt, they dropped him, and he hit his head

on the toilet. He was then dragged out of his cell and placed in a wheelchair.

       Walls was admitted to the healthcare unit (“HCU”) and placed on a 23-hour watch,

but he was not given any anti-seizure medication. The following day, Nurse Kourtney

Hallmeyer told him he was discharged from the HCU and would be returned to general

population after his blood was drawn for labs. He did not see a doctor during the 23-hour

watch about the seizure or his injuries. X-rays taken a year later revealed an injury to his

head that went untreated.

       After he returned to general population, he had a teleconference with a

                                             3
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 4 of 11 Page ID #143




psychiatrist, Dr. Bednarz, to discuss his recent seizure. Dr. Bednarz assured Walls that

Dr. Santos would address the medication issue. Shortly thereafter, Walls saw Dr. Santos,

and his anti-seizure medication was ordered to be administered by a nurse.

      During the time Walls was required to take his anti-seizure medication on his own,

he refused his Haldol medication so that he could try to focus enough to remember to

take his anti-seizure medication. However, Dr. Bednarz forced him to continue taking the

Haldol. Dr. Bednarz lied to him and told him the Haldol was court ordered. Dr. Bednarz

also threatened to send Walls to Dixon STC if he refused his Haldol shot. The actions of

Dr. Bednarz constituted an involuntary administration of a psychotropic medication.

Also, Dr. Bednarz could have intervened and made sure Walls’s anti-seizure medication

was administered by a nurse but failed to do so. He filed a grievance against Dr. Bednarz

that was partially upheld.

      Additionally, while Walls was required to administer his medication himself,

there were at least four occasions when he was without his medication. In November

2019, he went 10 days without medication; in December 2019, he went 8 days without

medication; in February 2020, he went 20 days without medication; and in April 2020, he

went 10 days without medication. On one occasion in February 2020, C/O John Doe

refused his request for medical care because it was “night shift.” Nurse Hank was

responsible for providing Walls with his medication every 30 days. Healthcare Unit

Administrator (“HCUA”) Lang Nalewajka should have been renewing his medication

every 30 days. The month of March was not signed by a nurse or doctor, and HCUA

Nalewajka should have noticed this and checked on it.

                                           4
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 5 of 11 Page ID #144




                                PRELIMINARY DISMISSALS

       Walls refers to C/O John Doe in his statement of claim, but this individual is not

named as a defendant. Federal Rule of Civil Procedure 10(a) requires the names of all

parties to be included in the case caption. Because C/O John Doe is not identified as a

defendant in the case caption, Walls fails to state a claim against him, and he is dismissed

without prejudice. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding

pro se Complaint failed to state a claim against individual mentioned in body of

Complaint but not specified in the caption).

       Walls seeks injunctive relief in the form of an order that he receive proper medical

care and time off his sentence. Walls is no longer incarcerated at Centralia, where the

events giving rise to this action occurred, and thus, any request for injunctive relief is

moot. Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004) (“[W]hen a prisoner who seeks

injunctive relief for a condition specific to a particular prison is transferred out of that

prison, the need for relief, and hence the prisoner’s claim, become moot.”). Additionally,

release from confinement is not an available remedy in a Section 1983 action. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) (holding that the sole federal remedy for a state

prisoner who is challenging the fact or duration of his physical confinement and seeking

immediate or speedier release from imprisonment is a writ of habeas corpus).

Accordingly, Walls’s request for injunctive relief is dismissed.

                                       DISCUSSION

        Based on the allegations in the Complaint, the Court designates the following

claims in this pro se action:

                                             5
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 6 of 11 Page ID #145




       Count 1:       Eighth Amendment claim against Dr. Bednarz, Dr. Santos,
                      HCUA Nalewajka, C/O Hodge, Nurse Hank, Nurse
                      Hallmeyer, Nurse Dean, and Nurse Sarah for exhibiting
                      deliberate indifference to Walls’s serious medical needs
                      related to his schizophrenia and seizure disorder.

       Count 2:       Eighth Amendment claim against C/O Hodge, Lieutenant
                      Grotte, and Nurse Brennan for exhibiting deliberate
                      indifference to Walls’s serious medical needs related to his
                      injuries when he fell during a seizure.

       Count 3:       Fourteenth Amendment claim against Dr. Bednarz for the
                      involuntary administration of an antipsychotic drug.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading standard.

See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (noting that an action fails to

state a claim upon which relief can be granted if it does not plead “enough facts to state

a claim that is plausible on its face.”).

                                        Counts 1 and 2

       Prison staff and medical providers violate the Eighth Amendment’s prohibition

against cruel and unusual punishment when they act with deliberate indifference to a

prisoner’s serious medical needs. See Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To

state such a claim, a prisoner must allege facts suggesting that (1) he suffered from an

objectively serious medical condition, and (2) the defendant acted with deliberate

indifference to his medical needs. Id. At this stage, the allegations in the Complaint are

sufficient to proceed against Defendants Dr. Bednarz, Dr. Santos, HCUA Nalewajka,


                                              6
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 7 of 11 Page ID #146




Nurse Hank, Nurse Hallmeyer, Nurse Dean, and Nurse Sarah on the deliberate

indifference claim in Count 1 and C/O Hodge, Lieutenant Grotte, and Nurse Brennan on

the deliberate indifference claim in Count 2.

       The allegations in the Complaint fail to state a claim, however, against C/O Hodge

as to Count 1. Walls alleges that during the time he was single-celled, C/O Hodge did

not conduct rounds every thirty minutes. There is no basis to conclude that C/O Hodge’s

failure to conduct rounds every thirty minutes reflects deliberate indifference to Walls’s

seizures. There are no allegations to suggest that C/O Hodge knew that Walls was at

serious risk of suffering a seizure during the time he was conducting rounds and decided

not to do anything to prevent that harm from occurring. In other words, there are no

allegations to suggest that C/O Hodge knew that his failure to complete rounds in a

timely fashion would result in Walls suffering injuries from a seizure. As such, C/O

Hodge will be dismissed from the claim in Count 1.

                                           Count 3

       In Washington v. Harper, the Supreme Court held that a prisoner has “a significant

liberty interest in avoiding the unwanted administration of antipsychotic drugs under

the Due Process Clause of the Fourteenth Amendment.” 494 U.S. 210, 221–22 (1990).

However, the “Clause permits the State to treat a prison inmate who has a serious mental

illness with antipsychotic drugs against his will, if the inmate is dangerous to himself or

others and the treatment is in the inmate’s medical interest.” Id. at 227; see also Fuller v.

Dillon, 236 F.3d 876, 881–82 (7th Cir. 2001); Sullivan v. Flannigan, 8 F.3d 591 (7th Cir. 1993)

(finding that decision to keep prisoner on Haldol against his will complied with due

                                              7
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 8 of 11 Page ID #147




process requirements under Harper). At this stage, the allegations in the Complaint are

sufficient to proceed against Dr. Bednarz on the due process claim in Count 3.

                                  MOTION FOR COUNSEL

       There is no constitutional or statutory right to counsel in federal civil cases.

Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010); see also Johnson v. Doughty, 433 F.3d

1001, 1006 (7th Cir. 2006). A district court considering an indigent plaintiff’s request for

counsel must first consider whether the plaintiff has made reasonable attempts to secure

counsel on his own or been effectively precluded from doing so; and, if so, whether the

difficulty of the case factually and legally exceeds his capacity as a layperson to present

it. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). The first prong of the analysis is a

threshold question. If a plaintiff has not made a reasonable attempt to obtain counsel on

his own, the court should deny the request. Id. at 655.

       Here, Walls has not demonstrated a reasonable effort to obtain counsel on his own.

(Docs. 3, 8). As such, his Motions for Recruitment of Counsel are denied. If Walls

encounters difficulties in self-representation as this case proceeds, he may refile his

motion seeking recruitment of counsel. If he chooses to renew his request, he should

submit rejection letters from at least three attorneys to demonstrate that he has made

reasonable efforts to obtain counsel on his own.

                                        DISPOSITION

       COUNT 1 will proceed against MICHAEL BEDNARZ, VENERIO SANTOS,

LANE NALEWAJKA, HANK, KOURTNEY HALLMEYER, TERRY DEAN, and RN

SARAH, but is DISMISSED without prejudice as to HODGE. COUNT 2 will proceed

                                              8
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 9 of 11 Page ID #148




against HODGE, LIEUTENANT GROTTE, and BRENNAN. COUNT 3 will proceed

against MICHAEL BEDNARZ. The injunctive relief claim is DISMISSED without

prejudice.

      Plaintiff’s motions for recruitment of counsel (Docs 3, 8) are DENIED without

prejudice.

      The Clerk of Court shall prepare for Defendants MICHAEL BEDNARZ,

VENERIO SANTOS, LANE NALEWAJKA, HANK, KOURTNEY HALLMEYER,

TERRY DEAN, RN SARAH, HODGE, LIEUTENANT GROTTE, and BRENNAN:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 1), and this Memorandum and Order to each Defendant’s

place of employment as identified by Walls. If a Defendant fails to sign and return the

Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require the Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

      If a Defendant cannot be found at the work address provided by Walls, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk and shall not be maintained in the court file or disclosed by

the Clerk.

                                            9
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 10 of 11 Page ID #149




       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       Walls is ADVISED that if judgment is rendered against him and the judgment

includes the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full

amount of the costs. See 28 U.S.C. § 1915(f)(2)(A).

       Walls is further ADVISED that he is under a continuing obligation to keep the

Clerk of Court and the opposing parties informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       IT IS SO ORDERED.

       DATED: August 19, 2021


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                             10
Case 3:21-cv-00742-NJR Document 10 Filed 08/19/21 Page 11 of 11 Page ID #150




                                 NOTICE TO PLAINTIFF
The Court will take the necessary steps to notify Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will
enter an appearance and file Answers to your Complaint. It will likely take at least 60
days from the date of this Order to receive Defendants’ Answers, but it is entirely possible
that it will take 90 days or more. When Defendants have filed their Answers, the Court
will enter a Scheduling and Discovery Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has
appeared for Defendants before filing any motions, to give Defendants notice and an
opportunity to respond to those motions. Motions filed before Defendants’ counsel has
filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                            11
